FILED
                            NOT FOR PUBLICATION                             MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL E. DIAZ,                                  No. 13-16318

               Plaintiff - Appellant,            D.C. 2:12-cv-00727-MCE-EFB

  v.
                                                 MEMORANDUM*
GARY SWARTHOUT, Warden; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Miguel E. Diaz appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

discrimination claims. We have jurisdiction under 28 U.S.C. § 1291. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion a dismissal for failure to comply with a court order,

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by dismissing Diaz’s action for

failing to comply with the court’s order either to effect timely service upon the two

defendants that survived the court’s screening under 28 U.S.C. § 1915A, or file a

timely amended complaint, despite being warned that the failure to do so could

result in dismissal. See id. at 642-43 (discussing factors relevant to dismissal for

failure to comply with a court order).

      The district court did not abuse its discretion by denying Diaz’s motions for

an extension of time because the court had already granted Diaz one extension and

Diaz failed to establish good cause for granting further extensions. See Ahanchian

v. Xenon Pictures, Inc., 624 F.3d 1253, 1258-60 (9th Cir. 2010) (setting forth

standard of review for denial of extension of time and good cause requirement

under Fed. R. Civ. P. 6(b)).

      AFFIRMED.




                                           2                                    13-16318